Citation Nr: 9934175	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

2.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 30 percent disabling


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.  He served in Southwest Asia from December 13, 
1990 to April 15, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In September 1995, the RO denied the veteran's 
claims of entitlement to service connection for chronic 
fatigue, dermatitis, epistaxis, diarrhea, memory loss, 
bronchitis, hypertension, bursitis of the right shoulder, a 
hiatal hernia, pharyngitis, otitis, a deviated nasal septum, 
and sinusitis with headaches, with all claims to include as 
due to an undiagnosed illness.  The RO also denied claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), hearing loss and tinnitus.  The veteran 
filed a timely appeal only as to his claims for chronic 
fatigue, dermatitis, bursitis of the right shoulder and 
sinusitis with headaches.  In November 1998, the Board 
remanded the claims for additional development.  In May 1999, 
after the requested development was carried out, the RO 
affirmed its denials.

In May 1996, the RO granted service-connection for an anxiety 
disorder, and assigned a 10 percent evaluation, and denied 
entitlement to a temporary total evaluation due to hospital 
treatment in excess of 21 days for a service-connected 
condition.  The veteran appealed only the issue of an 
increased rating for his anxiety disorder.  In this regard, 
although the veteran's rating for his anxiety disorder was 
increased to 30 percent in  March 1998, since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In October 1997, the RO 
granted service connection for dermatitis, bursitis of the 
right shoulder and chronic pansinusitis.  Therefore, the sole 
issues currently on appeal before the Board are the claim for 
service connection for chronic fatigue, to include as due to 
an undiagnosed illness, and the claim of entitlement to an 
increased rating for a service-connected anxiety disorder, 
currently evaluated as 30 percent disabling.

FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  VA physicians have determined that the veteran does not 
have chronic fatigue syndrome, and that he does not have 
fatigue due to an undiagnosed illness.

3.  The veteran's service-connected anxiety disorder is 
productive of no more than definite social and industrial 
impairment, and no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  Fatigue was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The schedular criteria for entitlement to a rating in 
excess of 30 percent for an anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, and Diagnostic Code 9400 (as in effect prior 
to November 7, 1996); and 38 C.F.R. § 4.130, and Diagnostic 
Code 9400 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially asserts that he has chronic fatigue 
as a result of his service.  He has also asserted that his 
chronic fatigue is due to an undiagnosed illness.  
As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Further, the record 
includes post-service evidence of fatigue which had its onset 
following  service in the Persian Gulf.  In view of the 
particular nature of the claimed disability and the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding 
service connection for disability due to undiagnosed 
illnesses for such veterans, the Board finds that the 
veteran's claim is well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
There is no record of a response.  A review of the claims 
file also shows that the RO has obtained, or attempted to 
obtain, all identified records of treatment.  Based on the 
foregoing, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records do not show a diagnosis 
of fatigue.  A separation examination report, dated in 
October 1992, and the accompanying "report of medical 
history" do not mention fatigue.  

The post-service medical evidence includes a VA Persian Gulf 
protocol examination report, dated in February 1995, in which 
the veteran reported that he had fatigue.  There was no 
relevant diagnosis.  A VA hospital report, dated in April 
1995, notes complaints of fatigue.  The diagnoses were severe 
alcohol dependence and cocaine abuse.  A VA general medical 
examination report, dated in July 1995, contains a diagnosis 
of "general fatigue."  A VA PTSD examination report, dated 
in July 1995, contains an Axis III diagnosis of 
"fatigue...with onset following Persian Gulf exposure."  A 
September 1996 report from the Menominee Tribal Clinic 
contains an assessment of "a lack of energy," which the 
examiner stated was compatible with depression.  

A VA chronic fatigue syndrome examination report, dated in 
March 1999, shows that the examiner determined that the 
veteran did not have chronic fatigue syndrome.  A review of a 
VA mental disorders examination report, also dated in March 
1999, shows that the examiner determined that it was not 
likely that the veteran's reported fatigue was a symptom of 
his service-connected anxiety disorder, or that it was due to 
an undiagnosed illness.

A.  Service Connection-on a Basis Other than Due to 
Undiagnosed Illness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  The Board initially will consider 
whether the veteran suffers from a chronic disability 
involving fatigue which had its inception during service. 

For a showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identity the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

The Board is unable to find that a chronic disability 
involving fatigue was shown during the veteran's service.  
Service medical records are essentially devoid of complaints, 
treatment or a diagnosis involving fatigue.  The veteran's 
October 1992 separation examination report shows that there 
is no mention of fatigue.  In addition, under 38 U.S.C.A. §§ 
1110 and 1131, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
currently have chronic fatigue syndrome.  In particular, 
chronic fatigue syndrome was specifically ruled out in the 
March 1999 VA examination report.  The Board considers this 
report highly probative, as it is the most recent evidence on 
this issue, and the examiner's opinion was based on a review 
of the claims file, as well as the veteran's subjective 
complaints, laboratory testing, and a physical examination.  
Although  diagnoses of "fatigue" and "general fatigue," 
are noted in the July 1995 VA examination reports, these 
diagnoses were based on a relatively limited review of the 
evidence, when compared to that of the VA examiner in March 
1999.  In addition, they lack other indicia of reliability, 
such as being supported with citation to recent clinical 
findings during service or thereafter, and/or enhancement 
with additional medical comment.  The Board remanded this 
case, in part, to obtain a more thorough examination that 
included a review of the relevant evidence and an opinion on 
the contended causal relationship.  As noted above, the 
medical examination ruled out the claimed diagnosis and the 
psychiatric examination resulted in an opinion that goes 
against the contended causal link.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for fatigue (on a basis other than due to an 
undiagnosed illness) and that the elements required to 
establish service connection under 38 C.F.R. § 3.303 have not 
been satisfied.  Accordingly, service connection is not 
warranted on the basis of inception during service.

B.  Disability Due to an Undiagnosed Illness

The Board now turns to consideration of whether the veteran's 
claim can be granted under any presumptive provisions.  In 
this regard, pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317, service connection may be established for chronic 
disability resulting from undiagnosed illness which cannot be 
attributed to any know clinical diagnosis and which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include fatigue.  38 
C.F.R. § 3.317(b)(2).  It should also be emphasized that 
entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The veteran essentially asserts that he has a chronic 
disorder involving fatigue due to an undiagnosed illness.  
However, the Board finds that the preponderance of the 
evidence shows that the veteran does not have fatigue due to 
an undiagnosed illness.  The most recent evidence pertinent 
to this issue, i.e., the March 1999 VA medical  examination 
report, shows that the examiner specifically ruled out a 
diagnosis of a fatigue disorder.  This opinion was based on a 
review of the claims file, as well as the veteran's 
subjective complaints, laboratory testing, and a physical 
examination.  As noted above, a VA psychiatric examination 
resulted in an opinion that the veteran's fatigue was not 
likely due to an undiagnosed illness.  Although the claims 
file includes a diagnosis of 'general fatigue," and 
"fatigue," the Board finds that when the diagnoses are read 
in context with the clinical findings, the examiners did not 
intend to assert a conclusion that the veteran has fatigue 
due to an undiagnosed illness.  In this regard, these 
diagnoses do not indicate that the fatigue had lasted six 
months or longer.  See 38 C.F.R. § 3.317(a)(3).  Moreover, 
the March 1999 VA examinations are more probative to the 
veteran's current condition and  are more thorough in nature.  
In addition, the Board's discussion in Part I.A., supra, is 
largely applicable here.  Briefly stated, these diagnoses 
were based on a relatively limited review of the evidence, 
and lack indicia of reliability, such as support with 
citation to recent clinical findings during service or 
thereafter, and/or enhancement with additional medical 
comment.  Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have fatigue due to an undiagnosed illness, and to the extent 
that the appellant's claim is based on this theory, it must 
be denied.  See 38 C.F.R. § 3.317.

C.  Conclusion

The Board has considered the veteran's statements submitted 
in support of his argument that he has fatigue as a result of 
his service.  However, while the veteran's statements 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence that shows 
that he currently has a chronic condition manifested by 
fatigue that is linked service or to an undiagnosed illness.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
fatigue must be denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is against the veteran's claim under any theory of 
recovery, and the provisions of 38 U.S.C.A. § 5107(b) 
therefore do not allow for favorable resolution of the 
veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Increased Rating

By rating decision in May 1996, the veteran was granted 
service connection for anxiety and assigned a 10 percent 
disability rating.  The veteran subsequently filed an appeal 
on the issue of entitlement to a higher rating.  In March 
1998, the RO increased the veteran's evaluation for his 
anxiety to 30 percent.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).
  
The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In May 1997, the RO determined that the veteran had filed an 
informal claim for anxiety which was received on February 24, 
1995.  By rating decision in March 1998, the RO determined 
that the veteran's service- connected anxiety was 30 percent 
disabling.  The RO assigned an effective date of February 24, 
1995.  Accordingly, the issue is whether a rating in excess 
of 30 percent for the veteran's anxiety disorder is warranted 
for any period from February 24, 1995 to the present.   

The Board notes here that effective November 7, 1996, the 
regulation governing mental disorders, 38 C.F.R. § 4.132, was 
revised and renumbered as 38 C.F.R. § 4.130.  Under the 
circumstances, the veteran's claim for a higher rating must 
be examined under the both the old and the current versions 
of the regulation to see if its application results in a 
evaluation greater than 30 percent.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9400, under the 
criteria in effect prior to November 7, 1996, a 30 percent 
rating for anxiety is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c).  

The relevant evidence includes a Persian Gulf protocol 
examination report, dated in February 1995, which shows that 
the veteran complained of memory loss, trouble making 
decisions, crying spells, thoughts of suicide, fatigue, 
anxiety, depression, nightmares, increased startle response, 
intrusive thoughts and flashbacks.  There was no relevant 
diagnosis.  

A VA hospital report, dated in April 1995, shows that the 
veteran was hospitalized for about three weeks for treatment 
of alcohol and cocaine abuse.  His diagnoses were alcohol 
dependence, severe, and cocaine abuse.  His Axis V diagnosis 
was a Global Assessment of Functioning (GAF) score of 60.  

A VA PTSD examination report, dated in July 1995, shows that 
the veteran reported that he complained of fatigue and 
anxiety, as well as difficulty with memory, concentrating and 
sleeping.  He denied having nightmares and suicidal ideation.  
He stated that he had good social relationships.  He also 
reported that he had been fired in March 1995, after working 
21/2 years with a police department (apparently on the 
Menominee Reservation), after he refused to take a urine drug 
screen.  The examiner stated that there were no indications 
of flashbacks, suicidal or homicidal ideation, intrusive 
thoughts of service in the Persian Gulf, depressive symptoms 
or a psychotic, delusional or paranoid thought disorder.  
There was some evidence of difficulty with crowds, but he 
could tolerate them if his friends were nearby.  There was no 
indication of detachment or estrangement from others.  The 
Axis I diagnoses were anxiety disorder, not otherwise 
specified (NOS) and alcohol abuse.

Records from the Menominee Tribal Clinic (MTC), dated in 
September 1996, are remarkable for indications that the 
veteran was receiving treatment for neurodermatitis, and that 
the itching was severe enough to require medication.  He 
reported having poor sleep and a lack of energy.

A letter from a physician at MTC, dated in August 1997, 
indicates that the veteran was treated on one occasion in 
January 1997, for complaints of nightmares, sleep 
difficulties and "jumpiness."  The diagnosis was 
generalized anxiety disorder.  The veteran was taking 
medication for control of his psychiatric symptoms, and he 
did not return for his follow-up visit.   

A VA mental disorders examination report, dated in December 
1997, shows that the veteran reported that he was living with 
his girlfriend and seven month-old son.  He complained of 
panic attacks which occurred "a couple of times a week."  
He also complained of sleeping problems, and having few 
friends.  He reported that subsequent to being fired from the 
Menominee Reservation police force, he was dismissed from a 
job at a sheriff's office after an investigation which 
involved his whereabouts at certain times.  He also reported 
that the quality of his paperwork was a factor in his 
dismissal, and that he had "difficulty handling the stress 
related to performing paperwork."  The examiner indicated 
that the veteran appeared to be moderately anxious, and that 
there was no evidence of psychosis.  The veteran was able to 
perform serial 3's backwards from 100 with only one error, 
and he had some deficits in mathematical reasoning.  However, 
he could perform several simple mathematical tasks.  The 
veteran's thought processes were logical, coherent and 
organized, and he had a good general fund of information and 
capacity to perceive similarities or differences between two 
concepts.  The examiner noted that the veteran continued to 
demonstrate signs and symptoms of an anxiety disorder NOS.  
The Axis I diagnoses were anxiety disorder NOS, and alcohol 
abuse, continuous.  The Axis V diagnosis was a GAF score of 
54, with a high for the past year of 60.

A VA mental disorders examination report, dated in March 
1999, shows that the veteran complained of fatigue and 
depression.  He reported that he could not get along with 
people any more, and that he had difficulty sleeping.  He 
stated that he had been together with his current girlfriend 
for about four years.  He reported that he drinks alcohol 
about once a week and uses cocaine about once a month.  His 
only reported hospitalization (other than physical conditions 
which are not in issue), was in 1995, for alcohol and drug 
use.  He denied significant crying spells as well as suicidal 
and homicidal ideation.  He stated that he was unemployed.  
On examination, he was alert and oriented in all three 
spheres.  He displayed a full range of affect, and he spoke 
well with a regular rate and rhythm.  There were no memory 
deficits.  Insight, judgment and reliability were said to be 
adequate and within normal range.  No hallucinatory material, 
persecutory trends, ideas of grandiosity, compulsions or 
obsessive thoughts were noted.  The examiner noted that the 
veteran did not indicate that he was currently taking 
medications. The Axis I diagnoses were anxiety disorder NOS, 
alcohol abuse, continuous, and cocaine abuse, continuous.  
The Axis V diagnosis was a GAF score of 55, with a score of 
60 in the past year.  The examiner stated that the veteran's 
anxiety had not progressed from earlier examinations, that 
the veteran's complaints of fatigue were not associated with 
his service-connected anxiety disorder, and that an increase 
in the veteran's evaluation did not appear to be warranted at 
this time.
A review of the veteran's written statements shows that he 
has endorsed a wide variety of symptoms, although not always 
consistently.  At various times the veteran has asserted that 
he has nightmares, depression, social withdrawal, difficulty 
in sleeping, concentrating, fatigue, anxiety, memory loss, 
and panic attacks once or twice a week.

Based on the foregoing, the Board finds that as of February 
24, 1995, the evidence pertinent to the veteran's anxiety 
disorder paints a social and industrial disability picture of 
symptoms that are productive of no more than definite social 
and industrial impairment.  Specifically, at his most recent 
examination the veteran reported that he had been with his 
current girlfriend for about four years.  To the extent that 
he has complained of fatigue, the March 1999 examination 
report indicates that his fatigue is not associated with his 
anxiety disorder.  Furthermore, notwithstanding the veteran's 
reports of suicidal ideation in February 1995, there is no 
significant objective evidence of symptomatology such as 
delusions, hallucinations or homicidal or suicidal ideation.  
The medical evidence also shows that the veteran's 
orientation, speech, thought processes and cognitive 
abilities have consistently been found to be unremarkable.  
There is no objective evidence of impaired memory.  Although 
the veteran has reported that he has lost several jobs over 
the last few years, he has indicated that one of these 
occurred subsequent to a refusal to submit to a urine test, 
and another in association with an investigation into 
possible misconduct.  Based on the foregoing, the Board finds 
that overall, the evidence shows that his social and 
industrial inadaptability is "more than moderate but less 
than rather large."  GAF scale scores have been reported in 
the mid-50s, but this is in the moderate to moderately large 
range.  Moreover, it is apparent that at least some of the 
veteran's overall impairment as reflected in the GAF scores 
is due to non-service-connected alcohol and drug abuse.  
Accordingly, the Board concludes that the veteran's anxiety 
disorder is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9413, as in 
effect prior to November 7, 1996.  See 38 C.F.R. § 4.7. 

The veteran's claim will next be examined under the new 
criteria.  Karnas, supra.  Under the new criteria, the 
veteran's condition is rated under DC 9413.  Under DC 9413, a 
30 percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  61 Fed. Reg. 52,701-702 (1996).  

The record shows that the RO has duly considered the new 
criteria, and the Board, after reviewing the record under the 
new diagnostic criteria, is also compelled to find that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's anxiety disorder.  
Specifically, the Board finds that the veteran's anxiety 
disorder has been productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The veteran's GAF scores have ranged between 54 and 
60, suggesting moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47-48 
(American Psychiatric Association 1994); see also Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266 (1996).  In addition, the clinical findings, to 
include findings pertaining to the veteran's speech, affect, 
memory, judgment, cognitive ability, and thought processes, 
are not shown to warrant a higher rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent under the 
current criteria.

The Board notes that while there is some evidence of symptoms 
as required for a 50 percent rating, specifically, reports of 
panic attacks more than once a week, and difficulty in 
establishing and maintaining effective work and social 
relationships, the Board has determined that the 
preponderance of the evidence is that the veteran's anxiety 
disorder more closely resembles the criteria for (at most) a 
30 percent rating.  In this case, there was little or no 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, or other evidence, to support an 
increased evaluation.  Accordingly, the Board finds that as 
of February 24, 1995, the veteran's anxiety disorder was not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for a 30 percent evaluation 
under DC 9413.  See 38 C.F.R. § 4.7.
  
While the veteran's anxiety disorder does result in some 
impairment, the preponderance of the evidence is against a 
finding of more than an occasional decrease in work 
efficiency and more than intermittent periods of inability to 
perform occupational tasks due to the veteran's anxiety 
disorder.  Accordingly, a rating in excess of 30 percent is 
not warranted.  In reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit favorable 
action. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board initially 
notes that in August 1996, the RO sent the veteran a letter 
requesting that he forward all additional medical evidence 
which may be relevant to his claims, as well as any 
documentation showing time lost from work, and that there is 
no record of a response.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

In addition, a review of the record shows that the veteran 
has been hospitalized on one occasion (for other than 
physical conditions which are not in issue here), and that 
this hospitalization was for alcohol and drug abuse.  In 
addition, he has reported that he was fired in March 1995, 
after working 21/2 years with a police department after he 
refused to take a urine drug screen.  He stated that he was 
dismissed from his next job after an investigation which 
involved his whereabouts at certain times.  He also reported 
that the quality of his paperwork was a factor in his 
dismissal, and that he had "difficulty handling the stress 
related to performing paperwork."  Also of note, a review of 
a March 1999 VA chronic fatigue syndrome examination report 
shows that the veteran reported that he did not work in 1997 
because he had to take care of his sick mother, and that he 
had had multiple jobs over the last  several months, 
primarily as a security guard or watchman.  He also stated 
that he quit one job in a sawmill because it was too 
strenuous.  During a March 1999 VA examination, the veteran 
stated that he was not currently employed.  

In this case, based on its review of the evidence, which 
includes one hospitalization for alcohol and substance abuse 
treatment, and the veteran's statements that he has been 
fired from two jobs since 1995, that he voluntarily did not 
work in 1997, and that he quit a recent job in a sawmill 
because it was too strenuous, the Board finds that the record 
does not reflect frequent periods of hospitalization because 
of the veteran's service-connected disability, nor has there 
been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of objective evidence 
which indicates that the veteran's anxiety disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for fatigue is denied.

A rating in excess of 30 percent for an anxiety disorder is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals







